


Exhibit 10.10

 

 

 

 

 

 

 

 

 

 

 

 

STOCK PURCHASE AGREEMENT

 

between

 

BROADWAY FINANCIAL CORPORATION

 

and

 

THE SELLER OR SELLERS SIGNATORY HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.01

Definitions of Certain Terms

1

Section 1.02

Interpretation

3

 

 

 

ARTICLE II THE SECURITIES PURCHASE

4

 

 

 

Section 2.01

Purchase and Sale of the Shares

4

Section 2.02

Closing of the Securities Purchase

4

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

4

 

 

 

Section 3.01

Representations and Warranties of the Company

4

Section 3.02

Representations and Warranties of the Seller

5

 

 

 

ARTICLE IV COVENANTS

6

 

 

 

Section 4.01

Forbearances of the Seller

6

Section 4.02

Further Action

6

 

 

 

ARTICLE V CONDITIONS TO THE CLOSING

6

 

 

 

Section 5.01

Conditions to Each Party’s Obligations

6

Section 5.02

Condition to Obligations of the Seller

7

 

 

 

ARTICLE VI TERMINATION

8

 

 

 

Section 6.01

Termination Events

8

Section 6.02

Effect of Termination

8

 

 

 

ARTICLE VII MISCELLANEOUS

8

 

 

 

Section 7.01

Waiver; Amendment

8

Section 7.02

Counterparts

8

Section 7.03

Governing Law; Choice of Forum; Waiver of Jury Trial

9

Section 7.04

Notices

9

Section 7.05

Entire Understanding; No Third Party Beneficiaries

9

Section 7.06

Assignment

10

Section 7.07

Severability

10

 

-i-

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is dated as of December 21, 2016,
and is entered into by and among Broadway Financial Corporation, a Delaware
corporation (the “Company”), and the seller or sellers set forth on the
signature page hereto (individually and collectively, the “Seller”).

 

RECITALS

 

WHEREAS, the Seller currently owns shares of Company Common Stock and, pursuant
to certain contractual arrangements entered into with the Company, the Seller
has the right to require the Company to purchase a portion of the shares of such
stock the Seller owns to the extent necessary to maintain the percentage
ownership by the Seller of voting stock of the Company below a specified level;

 

WHEREAS, the Seller desires to sell to the Company, and the Company agrees to
purchase from the Seller, subject to the terms and conditions contained in this
Agreement and in the contractual arrangements referred to in the preceding
paragraph, 89,119 shares of Company Common Stock (the “Purchased Shares”) at a
purchase price of $1.59 per share (the “Securities Purchase”); and

 

WHEREAS, the purchase of the Purchased Shares contemplated hereby is only
intended by the parties to take place concurrently with certain sales of shares
of Company Common Stock currently held by the U.S. Treasury Department that are
proposed to be made pursuant to that certain Securities Purchase Agreement,
dated the date hereof, entered into by and among the U. S. Treasury Department
and the Purchasers named therein (such purchase transactions being collectively
referred to herein as the “Treasury Sale”).

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and other agreements of the parties hereto, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01    Definitions of Certain Terms. For purposes of this Agreement,
the following terms are used with the meanings assigned below (such definitions
to be equally applicable to both the singular and plural forms of the terms
herein defined):

 

“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person.  For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under

 

-1-

--------------------------------------------------------------------------------


 

common control with”) when used with respect to any person, means the
possession, directly or indirectly, of the power to cause the direction of
management and/or policies of such person, whether through the ownership of
voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
agreement.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banking organizations in the State of California are required or
authorized by Law to be closed.

 

“Closing” has the meaning set forth in Section 2.02(A).

 

“Closing Date” has the meaning set forth in Section 2.02(A).

 

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Company Common Stock” means the common stock, par value $0.01, of the Company.

 

“Company Material Adverse Effect” means a material adverse effect on the
business, results of operations or financial condition of the Company and its
consolidated Subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include the effects of
(i) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which the Company
and its Subsidiaries operate, (ii) changes or proposed changes after the date
hereof in United States generally accepted accounting principles or regulatory
accounting requirements, or authoritative interpretations thereof, (iii) changes
or proposed changes after date hereof in securities, banking and other Laws of
general applicability or related policies or interpretations of Governmental
Entities (in the case of each of these clauses (i), (ii) and (iii), other than
changes or occurrences to the extent that such changes or occurrences have or
would reasonably be expected to have a materially disproportionate adverse
effect on the Company and its consolidated Subsidiaries taken as a whole
relative to comparable United States banking or financial services
organizations), or (iv) changes in the market price or trading volume of the
Company Common Stock or any other equity, equity-related or debt securities of
the Company or its consolidated Subsidiaries (it being understood and agreed
that the exception set forth in this clause (iv) does not apply to the
underlying reason giving rise to or contributing to any such change).

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Governmental Entity” means any court, administrative agency or commission or
other governmental or regulatory authority or instrumentality or self-regulatory
organization.

 

-2-

--------------------------------------------------------------------------------


 

“Law” means any law, statute, code, ordinance, rule, regulation, judgment,
order, award, writ, decree or injunction issued, promulgated or entered into by
or with any Governmental Entity.

 

“Liens” means any liens, licenses, pledges, charges, encumbrances, adverse
rights or claims and security interests whatsoever.

 

“Purchase Price” has the meaning set forth in Section 2.01.

 

“Purchased Shares” has the meaning set forth in the recitals to this Agreement.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Securities Purchase” has the meaning set forth in the recitals to this
Agreement.

 

“Seller” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Subsidiary” means, with respect to any person, any bank, corporation,
partnership, joint venture, limited liability company or other organization,
whether incorporated or unincorporated, (i) of which such person or a subsidiary
of such person is a general partner or managing member or (ii) at least a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons
performing similar functions with respect to such entity is directly or
indirectly owned by such person and/or one or more subsidiaries thereof.

 

Section 1.02    Interpretation.  The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified.  Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”  The term
“person” as used in this Agreement shall mean any individual, corporation,
limited liability company, limited or general partnership, joint venture,
government or any agency or political subdivision thereof, or any other entity
or any group (as defined in Section 13(d)(3) of the Exchange Act) comprised of
two or more of the foregoing.  The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  In this Agreement, all
references to “dollars” or “$” are to United States dollars.  This Agreement and
any documents or instruments delivered pursuant hereto or in connection herewith
shall be construed without regard to the identity of the person who drafted the
various provisions of the same.  Each and every provision of this Agreement and
such other documents and instruments shall be construed as though all of the
parties participated equally in the drafting of the same.  Consequently, the
parties acknowledge and agree that any rule of construction that a document is
to be construed against the drafting party shall not be applicable either to
this Agreement or such other documents and instruments.

 

-3-

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE SECURITIES PURCHASE

 

Section 2.01    Purchase and Sale of the Shares.  Subject to, and on the terms
and conditions of, this Agreement, effective at the Closing, the Company will
purchase from the Seller, and the Seller will sell, transfer, convey, assign and
deliver to the Company the Purchased Shares set forth herein, free and clear of
all Liens other than restrictions on transfer imposed by federal and state
securities laws.  The aggregate purchase price for the Purchased Shares shall be
an amount in cash equal to $141,699.21 (the “Purchase Price”).

 

Section 2.02    Closing of the Securities Purchase.

 

(A)       Subject to Article V, the closing of the Securities Purchase (the
“Closing”) shall occur at such time or date that is agreed to in writing by the
Company and the Seller.  The date on which the Closing occurs is referred to
herein as the “Closing Date”.  The Closing shall be held at such place as the
Company and the Seller shall mutually agree in writing.

 

(B)       At the Closing, or simultaneously therewith, the following shall
occur:

 

(1)                              the Company will pay the Purchase Price to the
Seller, by wire transfer in immediately available funds, to an account or
accounts designated in writing by the Seller to the Company, such designation to
be made not later than two Business Days prior to the Closing Date.

 

(2)                              The Seller will deliver the Purchased Shares in
book entry form without any restrictive legends and transferred via
Deposit/Withdrawal At Custodian to accounts designated in writing by the Company
to the Seller, such designation to be made not later than two Business Days
prior to the Closing Date.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01    Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Seller as follows:

 

(A)       Due Organization,  Power and Authority.  The Company is duly organized
and has all requisite power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated by this Agreement.

 

(B)       Authorization.  The execution and delivery of this Agreement, and the
consummation by the Company of the transactions contemplated hereby, have been
duly and validly approved in accordance with all requirements and procedures
applicable to the Company, and no other proceedings on the part of the Company
are necessary to approve this Agreement or to consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by the Company, and (assuming the due authorization, execution and

 

-4-

--------------------------------------------------------------------------------


 

delivery of this Agreement by the Seller) this Agreement constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as enforcement may be limited by general principles of
equity, whether applied in a court of law or a court of equity, and by
bankruptcy, insolvency and similar Laws affecting creditors’ rights and remedies
generally.

 

(C)       Non-Contravention.  Neither the execution and delivery of this
Agreement nor the consummation by the Company of the transactions contemplated
hereby will violate the Company’s certificate of incorporation or bylaws, any
agreement, arrangement, note, contract or other binding instrument to which the
Company is a party or bound, or applicable Law.

 

(D)       Consents and Approvals.  No consents or approvals of, or filings or
registrations with, any Governmental Entity or any other third party by or on
behalf of the Company are necessary in connection with the execution and
delivery by the Company of this Agreement and the consummation by the Company of
the transactions contemplated hereby.

 

(E)       Availability of Funds.  The Company has and will have as of the
Closing sufficient funds available to consummate the transactions contemplated
hereunder.

 

Section 3.02    Representations and Warranties of the Seller.  The Seller hereby
represents and warrants to the Company as follows:

 

(A)       Power and Authority.  The Seller has all requisite power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated by this Agreement.

 

(B)       Authorization.  The execution and delivery of this Agreement, and the
consummation by the Seller of the transactions contemplated hereby, have been
duly and validly approved in accordance with all requirements and procedures
applicable to the Seller, and no other proceedings on the part of the Seller are
necessary to approve this Agreement or to consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by the Seller, and (assuming the due authorization, execution and
delivery of this Agreement by the other parties hereto) this Agreement
constitutes a valid and binding obligation of the Seller, enforceable against
the Seller in accordance with its terms, except as enforcement may be limited by
general principles of equity, whether applied in a court of law or a court of
equity, and by bankruptcy, insolvency and similar Laws affecting creditors’
rights and remedies generally.

 

(C)       Non-Contravention.  Neither the execution and delivery of this
Agreement nor the consummation by the Seller of the transactions contemplated
hereby, will violate any provision of any agreement to which Seller is a party
or any applicable Law.  Without limiting the foregoing, the Seller is the sole
record and beneficial owner of the Purchased Shares, free and clear of any Lien,
but subject to the restrictions on transfer imposed by federal and state laws,
and the Seller has the unrestricted right to sell the Purchased Shares to the
Company as herein provided.

 

(D)       Consents and Approvals.  No consents or approvals of, or filings or
registrations with, any Governmental Entity or any other third party by and on
behalf of the

 

-5-

--------------------------------------------------------------------------------


 

Seller are necessary in connection with the execution and delivery by the Seller
of this Agreement and the consummation by the Seller of the transactions
contemplated hereby.

 

ARTICLE IV

 

COVENANTS

 

Section 4.01    Forbearances of the Seller.  From the date hereof until the
Closing, without the prior written consent of the Company, the Seller will not:

 

(A)       directly or indirectly transfer, sell, assign, distribute, exchange,
pledge, hypothecate, mortgage, encumber or otherwise dispose of or engage in or
enter into any hedging transactions with respect to, any of the Purchased Shares
or any portion thereof or interest therein (other than pursuant to the
Securities Purchase); or

 

(B)       agree, commit to or enter into any agreement to take any of the
actions referred to in Section 4.01(A).

 

Section 4.02    Further Action.  The Company and the Seller (A) shall each
execute and deliver, or shall cause to be executed and delivered, such documents
and other instruments and shall take, or shall cause to be taken, such further
action as may be reasonably necessary to carry out the provisions of this
Agreement and give effect to the transactions contemplated by this Agreement and
(B) shall refrain from taking any actions that could reasonably be expected to
impair, delay or impede the Closing or the consummation of the transactions
contemplated by this Agreement.

 

ARTICLE V

 

CONDITIONS TO THE CLOSING

 

Section 5.01    Conditions to Each Party’s Obligations.  The respective
obligations of the Company and the Seller to consummate the Securities Purchase
are subject to the fulfillment, or written waiver by the Company and the Seller,
at or prior to the Closing, of each of the following conditions:

 

(A)       No Injunctions or Restraints; Illegality.  No order, injunction or
decree issued by any court or agency of competent jurisdiction or other legal
restraint or prohibition preventing the consummation of the Securities Purchase
shall be in effect.  No Law shall have been enacted, entered, promulgated or
enforced by any Governmental Entity which prohibits or makes illegal the
consummation of the Securities Purchase.

 

(B)       Representations and Warranties.  The representations and warranties
set forth in Article III of this Agreement shall be true and correct as though
made on and as of the Closing Date.

 

-6-

--------------------------------------------------------------------------------


 

(C)       Other Events.  None of the following shall have occurred since the
date hereof:

 

(1)        the Company or any of its Subsidiaries shall have (a)  become
insolvent or unable to pay its debts or failed or admitted in writing its
inability generally to pay its debts as they become due; (b) made a general
assignment, arrangement or composition with or for the benefit of its creditors;
(c)  have instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or have a petition presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition shall have
resulted in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; (d) had a
resolution passed for its winding-up, official management or liquidation (other
than pursuant to a consolidation, amalgamation or merger); (e) sought or shall
have become subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (f) had a secured party take
possession of all or substantially all its assets or had a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets; (g) caused or shall have been
subject to any event with respect to it which, under the applicable laws of any
jurisdiction, had an analogous effect to any of the events specified in clauses
(a) to (f) (inclusive); or (g) taken any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts;

 

(2)        a Governmental Entity in any jurisdiction shall have (a) commenced an
action or proceeding against the Company or any of its Subsidiaries; or
(b) issued or entered a temporary restraining order, preliminary or permanent
injunction or other order binding upon the Company or any of its Subsidiaries,
which in the case of (a) and (b) shall have had or be reasonably expected to
have a Company Material Adverse Effect; or

 

(3)        any fact, circumstance, event, change, occurrence, condition or
development shall have occurred that, individually or in the aggregate, shall
have had or shall be reasonably likely to have a Company Material Adverse
Effect.

 

(D)       The Treasury Sale shall be completed concurrently with the
transactions provided for in this Agreement.

 

Section 5.02    Condition to Obligations of the Seller.  The obligation of the
Seller to consummate the Securities Purchase is also subject to the fulfillment,
or written waiver by the Seller, prior to the Closing, of the following
conditions:

 

(A)       Performance of Obligations.  The Company shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing.

 

-7-

--------------------------------------------------------------------------------


 

(B)       Closing Certificates.  The Company shall deliver to the Seller a
certificate, dated as of the Closing Date, certifying to the effect that all
conditions precedent to the Closing have been satisfied.

 

ARTICLE VI

 

TERMINATION

 

Section 6.01    Termination Events.  This Agreement may be terminated at any
time prior to the Closing:

 

(A)       by mutual written agreement of the Company and the Seller; or

 

(B)       by the Company, upon written notice to the Seller, or by the Seller,
upon written notice to the Company, in the event that the Closing Date does not
occur on or before December 31, 2016; provided, however, that the respective
rights to terminate this Agreement pursuant to this Section 6.01(B) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date.

 

Section 6.02    Effect of Termination.  In the event of termination of this
Agreement as provided in Section 6.01, this Agreement shall forthwith become
void and have no effect, and none of the Company, the Seller or any officers,
directors or employees of the Company or the Seller, or any of their respective
Affiliates, shall have any liability of any nature whatsoever hereunder, or in
connection with the transactions contemplated hereby, except that this
Section 6.02 and Sections 7.03, 7.04, 7.05 and 7.06 shall survive any
termination of this Agreement.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01    Waiver; Amendment.  Any provision of this Agreement may be
(A) waived in writing by the party benefiting by the provision, or (B) amended
or modified at any time by an agreement in writing signed by each of the parties
hereto.  Neither any failure nor any delay by any party in exercising any right,
power or privilege under this Agreement or any of the documents referred to in
this Agreement will operate as a waiver of such right, power or privilege, and
no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege.

 

Section 7.02    Counterparts.  This Agreement may be executed by facsimile or
other electronic means and in counterparts, all of which shall be considered an
original and one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

 

-8-

--------------------------------------------------------------------------------

 

Section 7.03                Governing Law; Choice of Forum; Waiver of Jury
Trial.  (A)  This Agreement and any claim, controversy or dispute arising under
or related to this Agreement, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties shall be
enforced, governed, and construed in all respects (whether in contract or in
tort) in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State.  Each of the parties hereto agrees (a) to submit to the
exclusive jurisdictions and venue of the United States District Court of the
District of Columbia and the United States Court of Federal Claims for any and
all civil actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby, and (b) that notice may be
served upon (i) the Company at the address and in the manner set forth for
notices to the Company in Section 7.04, and (ii) the Seller at the address and
in the manner set forth for notices to the Seller in Section 7.04.

 

(B)                           To the extent permitted by applicable Law, each of
the parties hereto hereby unconditionally waives trial by jury in any civil
legal action or proceeding relating to this Agreement or the transactions
contemplated hereby.

 

Section 7.04                Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed given on the date of delivery
if delivered personally or telecopied (upon telephonic confirmation of receipt),
on the first Business Day following the date of dispatch if delivered by a
recognized next day courier service, or on the third Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid.  All notices hereunder shall be delivered as set
forth below or on the signature page hereof, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

If to the Company to:

 

Broadway Financial Corporation

5055 Wilshire Boulevard

Suite 500

Los Angeles, California 90036

Facsimile: (323) 634-1723

Attention:  Chief Financial Officer

 

With a copy to:

 

Arnold & Porter LLP

777 South Figueroa Street,

Suite 4400

Los Angeles, California 90017

Facsimile:  (213) 243-4199

Attention:  James. R. Walther

 

Section 7.05                Entire Understanding; No Third Party Beneficiaries. 
This Agreement (together with the documents, agreements and instruments referred
to herein)

 

-9-

--------------------------------------------------------------------------------


 

represents the entire understanding of the parties with respect to the subject
matter hereof and supersedes any and all other oral or written agreements
heretofore made with respect to the subject matter hereof.  Nothing in this
Agreement, expressed or implied, is intended to confer upon any person, other
than the parties hereto, any rights or remedies hereunder.

 

Section 7.06                Assignment.  Neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
parties, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be null and void; provided, however, that
the Seller may assign this Agreement to an Affiliate of the Seller.  If the
Seller assigns this Agreement to an Affiliate, the Seller shall be relieved of
its obligations and liabilities under this Agreement but (i) all rights,
remedies, obligations and liabilities of the Seller hereunder shall continue and
be enforceable by and against and assumed by such Affiliate, (ii) the Seller’s
obligations and liabilities hereunder shall continue to be outstanding and
(iii) all references to the Seller herein shall be deemed to be references to
such Affiliate.  The Seller will give the Company notice of any such assignment;
provided, that the failure to provide such notice shall not void any such
assignment.

 

Section 7.07                Severability.  Any term or provision of this
Agreement which is determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid, illegal or unenforceable the
remaining terms and provisions of this Agreement. or affecting the validity,
legality or enforceability of any of the terms or provisions of this Agreement
in any other jurisdiction, and if any provision of this Agreement is determined
to be so broad as to be unenforceable, the provision shall be interpreted to be
only so broad as is enforceable, in all cases so long as neither the economic
nor legal substance of the transactions contemplated hereby is affected in any
manner materially adverse to any party or its shareholders.  Upon any such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

 

[remainder of page intentionally left blank]

 

-10-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Wayne-Kent A. Bradshaw

 

 

Name:

Wayne-Kent A. Bradshaw

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

BANK OF HOPE

 

 

 

 

 

 

 

 

By:

/s/ Douglas Goddard

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

Bank of Hope

 

 

 

3200 Wilshire Blvd., 5th Floor

 

 

 

Los Angeles, CA 90010

 

 

 

Attention: Chief Financial Officer

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------
